USDC IN/ND case 3:19-cr-00061-JD-MGG document 57 filed 05/20/20 page 1 of 2

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      Case No. 3:19-CR-061 JD
                                              )
NATAN KEOSACKDY                               )

                                             ORDER

       No objections have been filed to the magistrate judge’s findings and recommendation upon

a plea of guilty issued on May 5, 2020 [DE 56]. The court finds that the change of plea, conducted

via VTC, complies with Section 15002(b)(2)(A) of the CARES Act. First, the defendant consented

to the video hearing after consultation with counsel. [DE 54]. Next, pursuant to General Order

2020-08, the Chief Judge of the district has concluded that in-person hearings cannot be conducted

without seriously jeopardizing public health and safety as a result of the current Covid-19

pandemic. Finally, the court determines that the plea in this case cannot be further delayed without

serious harm to the interests of justice. The defendant has been in custody since August 19, 2019.

It is difficult to project when our courts may reopen to in person hearings as such proceedings are

currently suspended until at least June 2, 2020 consistent with General Order 2020-10 and the

spread of the virus continues. Regardless, the interests of justice demand that the defendant have

access to the courts, to exercise his legal rights, and to achieve a disposition without unnecessary

delay. Accordingly, the court now ADOPTS those findings and recommendations, ACCEPTS

defendant Nathan Keosackdy’s plea of guilty, and FINDS the defendant guilty of Count 1 of the

Indictment, in violation of 18 U.S.C. § 922(g)(1).

       Any objections a party submits to the probation officer in response to the draft Presentence

Report must specifically identify the basis of the objection and any supporting authority. Should

the Addendum to the final Presentence Report reflect any outstanding objections by a party, that

party must specifically state in its sentencing memorandum whether it maintains that objection.
USDC IN/ND case 3:19-cr-00061-JD-MGG document 57 filed 05/20/20 page 2 of 2

If so, the party must identify the basis and authority for its objection and, where applicable, any

evidence the party expects to offer in support of that objection. The party should also state if,

consistent with Rule 32(i)(3)(B), it does not believe a ruling on that objection will be necessary.

       SO ORDERED.

       ENTERED: May 20, 2020



                                                    /s/JON E. DEGUILIO
                                              Judge
                                              United States District Court
